Exhibit 10.1

 

ADDITIONAL EXERCISE PROCEDURES

(November 7, 2005)

 

These Additional Exercise Procedures have been adopted by the Compensation
Committee (the “Committee”) of the Board of Directors of TheStreet.com, Inc.
(the “Company”) in accordance with the terms and conditions of the Company’s
1998 Stock Incentive Plan, as amended and restated as of May 29, 2002 (the
“Plan”). Capitalized terms used and not defined herein shall have the meanings
assigned to them in the Plan.

Reference is made to the outstanding stock options (the “Options”) granted under
the Plan and held by Thomas Clarke, Jordan Goldstein and Lisa Mogensen (each, an
“Optionee”) to purchase 325,000, 11,750 and 18,500 shares of Stock,
respectively, at an exercise price of $2.50 per share and expiring on November
29, 2005.

Subject to the Plan and the applicable Options awards and without limiting any
of the existing terms of the Options, all or any portion of the Options may be
exercised by the respective Optionees at any time by instructing the Company to
withhold from the shares of Stock that would otherwise be issued upon exercise
of such Options that number of shares of Stock having a fair market value equal
to the sum of the aggregate exercise price of such Options and the minimum
amount of applicable withholding taxes then due.

In accordance with the Plan and for purposes of the foregoing, the fair market
value of each share of Stock for purposes of each Option exercise shall be the
closing price of the Stock on The NASDAQ Stock Market on the trading day
immediately preceding the date of such exercise.

Such exercise by an Optionee shall be evidenced by delivery of a written stock
option exercise notice specifying the number of whole shares of Stock to be
purchased under these Additional Exercise Procedures.

 

 

 

 

--------------------------------------------------------------------------------

 